Citation Nr: 0728158	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-02 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether a timely substantive appeal has been filed in 
regard to service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for hypertension, 
secondary to diabetes mellitus type II.

3.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus type II.  

4.  Entitlement to an initial rating in excess of 0 percent 
for retinopathy.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to June 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Chicago, 
Illinois, VA Regional Office (RO).  

This case has previously come before the Board.  In December 
2004, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


REMAND

In correspondence received in August 2007, the veteran 
requested a travel Board hearing pertaining to the issue of 
whether a timely substantive appeal was filed in regard to 
the issue of entitlement to service connection for PTSD.  A 
decision on the remaining issues on appeal will be deferred 
pending the veteran's testimony at the hearing.  






Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a hearing before a Veterans Law Judge 
at the RO via video teleconferencing.  

2.  If the benefits sought on appeal 
remain denied, an appropriate 
supplemental statement of the case should 
be issued.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



